Dear Mr. Johnson:
This is in response to a request for an opinion from this office by your assistant, Louis J. Nolan, on the question of whether the public administrator in Greene County had authority to hire assistants to be compensated by county funds during the years 1970 to 1974.
Your request cited Section 473.770, RSMo, as a conferral of authority to public administrators to appoint deputies. It must be emphasized that during the years in question, that is, 1970 to 1974, Greene County was a second class county. Section 473.770, RSMo, by its own provisions refers to first class counties only.
Our research indicates that there was no express statutory provision permitting the public administrator of a second class county to appoint assistants or deputies during the years 1970 to 1974 to be paid out of county funds.
We do not deem it necessary to determine whether the public administrator had authority to appoint assistants for the years 1970 to 1974 because if the public administrator had such authority there was no authority for payment of such "assistance" out of county funds.
In conclusion, this office has been unable to ascertain the existence of any legal authority granting the Greene County Public Administrator the power to appoint assistants during the years 1970 to 1974 to be paid out of county funds.
Very truly yours,
                                  JOHN ASHCROFT Attorney General